Barnard, J.
The weight of authority is to the effect that an attorney, having possession of the written instrument for payment of money only, on which the action is brought, may verify the complaint, whether he and the plaintiff be within the same county or not; and that the fact that' the action is brought on such an instrument, which is in the attorney’s possession, is of itself a sufficient excuse or reason for the attorney verifying the pleading.
The cases, however, are not quite so uniform as to whether it is necessary for the attorney in such cases to insert in the ordinary verification used when a party verifies, in addition to a statement that the action is founded on a written instrument for the payment of money only, and that such instrument is in the deponent’s possession, the further statement of -the grounds of the knowledge or of the belief of the affiant in the allegations of the complaint. I am, however, of opinion that said further *443statement is necessary, and have so held in the case of Soutter a. Mather (Ante, 440).
In Treadwell a. Fassett (10 How. Pr., 184), the judge suggests (but does not decide, as the point did not arise for decision), that the sufficiency of the attorney’s knowledge, or the grounds of his belief, in each particular case, is a question for the court to determine. Assuming this suggestion to be correct, I think the grounds of belief set forth in this verification sufficient; it was distinctly so held in Dixwell a. Wordsworth (2 Code R., 1). In all cases of actions on written statements for the payment of money only, the very slightest grounds of belief will in my judgment be sufficient.
Motion denied, with $10 costs; with leave to defendant, upon payment of said costs, to move within 20 days after service of this order, to have the judgment opened on the merits, and he be let in to defend.